   Case: 4:20-cv-00125-UNA Doc. #: 1 Filed: 01/28/20 Page: 1 of 1 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


BPP,                                            )
                                                )
       Plaintiff,                               )
                                                )      Case No. 4:20-cv-00125 UNA
              vs.                               )
                                                )
CAREMARK PHC LLC,                               )
                                                )
       Defendant.                               )



                                        ORDER

       On January 27, 2020, due to electronic case opening, the above numbered case

was inadvertently opened in error. Therefore, this case will be administratively closed.


       Case No. 4:20-cv-00125 UNA is hereby administratively closed.


       Dated this 28th day of January, 2020.



                                                GREGORY J. LINHARES,
                                                CLERK OF COURT

                                                By: /s/Michele R. Crayton
                                                    Court Services Manager
